SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

298
CA 11-02179
PRESENT: CENTRA, J.P., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


ELLEN J. GALLAGHER, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

EDWARD R. GALLAGHER, DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

GETNICK, LIVINGSTON, ATKINSON & PRIORE, LLP, UTICA (THOMAS L. ATKINSON
OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (David
A. Murad, J.), dated April 28, 2011 in a divorce action. The order,
among other things, required defendant to maintain plaintiff as
co-insured on all property and liability insurance until he has
removed her name from all instruments of liability.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    March 23, 2012                      Frances E. Cafarell
                                                Clerk of the Court